Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of J. Hong et al., App. No. 17/267,469 (Feb. 9, 2021) are pending and under examination.  Claims 1-3, 5, 6 and 8-10 stand rejected.  Claims 4 and 7 are objectionable.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by K. So et al., WO 2016200070 (2016) (“So-PCT”) corresponding to K. So et al., US 20180182972 (2018) (“So-US”), (collectively “SO”) is withdrawn in view of Applicant’s amendments.  

Rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1) as being clearly anticipated by RN 2052967-07-2 is withdrawn in view of Applicant’s amendments.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 9-10 under AIA  35 U.S.C. 103 as being unpatentable over K. So et al., WO 2016200070 (2016) (“So-PCT”) corresponding to K. So et al., US 20180182972 (2018) (“So-US”), (collectively “SO”) is withdrawn in view of Applicant’s amendments.  

Claim Objections

Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over N. Ito et al., US 2015/0318487 (2015) (“Ito”)

Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by N. Ito et al., US 2015/0318487 (2015) (“Ito”).  Ito discloses an organic light-emitting device that includes an anode; a cathode; and an organic layer between the anode and the cathode.  Ito at page 1, [0009].  Ito discloses the organic layer includes i) a hole transport region disposed between the anode and the emission layer and inducting a buffer layer and at least one of a hole injection layer, a hole transport layer, and an electron blocking layer, and ii) an electron transport region disposed between the emission layer and the cathode and including at least one of a hole blocking layer, an electron transport layer, and an electron injection layer.  Ito at page 1, [0010].  

Thus, Ito fairly discloses that the buffer layer is part of the hole transport region.  Ito further teaches that the buffer layer may include a biscarbazole-based derivative of formula I.   Ito at page 1, [0022]-[0024].  


Ito discloses the following example biscarbazole-based derivative of his formula I.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ito at page 19.  Compound RN 1821296-007 meets each and every chemical structure limitation of claims 1 5, and 8 wherein “Ar1 and Ar2 each independently represent . . . substituted or unsubstituted (C6-C30)aryl,” and “Ar1 and Ar2 may be linked to each other via a single bond to form a ring(s)” and “L1 represents a single bond”.  

Compound RN 1821296-007 meets each and every chemical structure limitation of claim 2 wherein “the substituted aryl . . . in Ar1, Ar2, . . . independently are at least one selected from the group consisting of . . . a (3- to 30-membered)heteroaryl unsubstituted or substituted with a (C6-C30)aryl(s)”.

Compound RN 1821296-007 meets each and every chemical structure limitation of claim 3 wherein the claim 3 compound is represented by Markush formula (4).  

Compound RN 1821296-007 meets each and every chemical structure limitation of claim 6 wherein “Ar1 and Ar2 each independently represent a (C6-C30)aryl unsubstituted or substituted with one or more of . . . a (5- to 20- membered)heteroaryl unsubstituted or substituted with a (C6-C12)aryl(s), in which Ar1 and Ar2 may be linked to each other via a single bond to form a ring(s)”.1  

§ 102(a)(1) Rejection over X. Cai et al., CN 107805242 (March 16, 2018) (“Cai”)

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Cai et al., CN 107805242 (published March 16, 2018) (“ Cai”).  An English-language translation of Cai is attached as the second half of this reference.  Cai thus consists of 44 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/44”.  As discussed in the previous Office action, the effective filing date of the current application is August 10, 2018 based on Applicant’s submission of an English-language translation of priority document KR 10-2018-0093813 (Aug. 10, 2018).  

Cai discloses bipyrimidine derivatives of the general formula I with good hole transport and electron transport properties and high thermal conductivity.  Cai at page 29/44 [0008]-[0009]; Id. at 2 of 44 (depicting general formula I).  Cai discloses that Preferably, the organic layer of the present invention includes a hole transport layer, and the hole transport layer contains any of the pyrazine-bipyrimidine derivatives of the present invention.  Cai at 31/44, [0024].  Cai further discloses that the pyrazine bipyrimidine derivatives of the present invention can be widely used in organic light-emitting devices, and can be used as hole transport layers and electron transport layers respectively. Cai at 31/44, [0030].  Cai discloses that the organic light-emitting devices prepared by using the pyrazine bipyrimidine derivatives of the present invention have good properties, luminous efficiency and lifetime performance.  Cai at 31/44, [0030].  

Cai discloses the following examples of pyrazine-bipyrimidine derivatives of formula I.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above Cai example compounds meet each and every chemical structure limitation of claims 1 5, and 8 wherein “Ar1 and Ar2 each independently represent . . . substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl” and “L1 represents a single bond”.  

Compound RN 1821296-007 meets each and every chemical structure limitation of claim 3 wherein the compound is represented by formula (3).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over N. Ito et al., US 2015/0318487 (2015) (“Ito”) alone.  

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Cai et al., CN 107805242 (March 16, 2018) (“ Cai”) alone.  

The Prior Art

N. Ito et al., US 2015/0318487 (2015) (“Ito”)

Ito was discussed in detail above.  Ito discloses an organic light-emitting device that includes an anode; a cathode; and an organic layer between the anode and the cathode.  Ito at page 1, [0009].  Ito discloses the organic layer includes i) a hole transport region disposed between the anode and the emission layer and inducting a buffer layer and at least one of a hole injection layer, a hole transport layer, and an electron blocking layer, and ii) an electron transport region disposed between the emission layer and the cathode and including at least one of a hole blocking layer, an electron transport layer, and an electron injection layer.  Ito at page 1, [0010].  

Thus, Ito fairly discloses that the buffer layer is part of the hole transport region.  Ito further teaches that the buffer layer may include a biscarbazole-based derivative of formula I. Ito at page 1, [0022]-[0024].  
Ito discloses the following example biscarbazole-based derivative of his formula I.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ito at page 19.  The above Ito compound meets each and every structural limitation of the claim 9 and 10 “compound according to claim 1”  

Regarding claim 10, the inclusion of the Ito compound in the Ito OLED buffer layer (where as discussed above the Ito buffer layer is one layer of the Ito hole transport region) meets the claim 10 limitation of “wherein the organic electroluminescent compound is comprised in a hole transport zone” as this term is discussed in the specification.  The specification provides the following open-ended meaning of the claim 10 term “hole transport zone”.  

[96] The hole transport zone of the present disclosure may be composed of one or more layers selected from the group consisting of a hole transport layer, a hole injection layer, an electron blocking layer, and a hole auxiliary layer. Each layer may consist of one or more layers.

[97] According to one embodiment of the present disclosure, the hole transport zone comprises a hole transport layer. In addition, the hole transport zone may comprise a hole transport layer and further comprise one or more layers of a hole injection layer, an electron blocking layer, and a hole auxiliary layer.

Specification at page 18 (emphasis added).  At least according to this limited specification discussion, the Ito OLED hole transport region that includes a buffer layer meets the claim 10 limitation of “hole transport zone”.  

X. Cai et al., CN 107805242 (March 16, 2018) (“Cai”)

As discussed above in the § 102 rejection, Cai discloses bipyrimidine derivatives of the general formula I with good hole transport and electron transport properties and high thermal conductivity.  Cai at page 29/44 [0008]-[0009]; Id. at 2 of 44 (depicting general formula I).  Cai discloses that preferably, the organic layer of the present invention includes a hole transport layer, and the hole transport layer contains any of the pyrazine-bipyrimidine derivatives of the present invention.  Cai at 31/44, [0024].  Cai further discloses that the pyrazine bipyrimidine derivatives of the present invention can be widely used in organic light-emitting devices, and can be used as hole transport layers and electron transport layers respectively. Cai at 31/44, [0030].  Cai discloses that the organic light-emitting devices prepared by using the pyrazine bipyrimidine derivatives of the present invention have good properties, luminous efficiency and lifetime performance.  Cai at 31/44, [0030].  Cai discloses the following examples of pyrazine-bipyrimidine derivatives of formula I.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above Cai example compounds meet each and every chemical structure limitation of claims 1 5, and 8 wherein “Ar1 and Ar2 each independently represent . . . substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl” and “L1 represents a single bond”.  

Claims 9 and 10 Are Obvious Over Ito

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Ito compound RN 1821296-007 in the buffer layer of an organic electroluminescent device as taught by Ito thereby arriving each and every element of claims 9 and 10.  

As discussed in more detail above, the Ito OLED hole transport region that includes a buffer layer meets the claim 10 limitation of “hole transport zone”.  

One of ordinary skill in the art is so motivated because Ito teaches that the compounds of formula 1 are useful in the buffer layer of the hole transport region of organic electroluminescent devices.  Thus, the motivation supporting the § 103 rejection is expressly contained in prior art reference Ito.  MPEP § 2144(I).  

Claims 9 and 10 Are Obvious Over Cai

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ either of Cai compounds 29 and 62 in the hole transport zone of an organic electroluminescent device as taught by Cai thereby arriving each and every element of claims 9 and 10.  

One of ordinary skill is so motivated because, as discussed above, Cai discloses that such pyrazine bipyrimidine derivatives can be widely used in organic light-emitting devices, and can be used as hole transport layers and electron transport layers respectively. Cai at 31/44, [0030].  Cai discloses that the organic light-emitting devices prepared by using the pyrazine bipyrimidine derivatives of Cai’s formula I have good properties, luminous efficiency and lifetime performance.  Cai at 31/44, [0030].  Thus, the motivation supporting the § 103 rejection is expressly contained in prior art reference Cai.  MPEP § 2144(I).  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Provisional Nonstatutory Double Patenting Rejection over H. Park et al., US 17/206,835 (Mar. 19, 2021)

Claims 1, 3, 5, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 19 of H. Park et al., US 17/206,835 (Mar. 19, 2021) (claim set filed on March 19, 2021), published as H. Park et al., US 2021/0328150 (2021) (“the ‘835 Application”).  The rejection is provisional because the conflicting claim has not been patented. 


Conflicting claim 19 is not patentably distinct from the claims at issue because it discloses anticipating compounds.  For example, conflicting claim 19 discloses compound C1-21 that clearly anticipates the subject claims.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Subject Matter Free of the Art of Record

Claims 4 and 7 are free of the art of record. The closest prior art of record is N. Ito et al., US 2015/0318487 (2015) (“Ito”), which discloses compound RN 1821296-007 as discussed above.  Claims 4 and 7 are not obvious because neither Ito nor Ito in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) of structurally modifying compound RN 1821296-007 so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have similar properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the previous Office action it was indicated that claim 6 was free of the art of record.  However, based on the updated searches leading to this rejection, claim 6 is no longer considered free of the art of record.